A warrant had been issued by a Justice of the Peace of the county, on the 11th of March, 1852, against Julia Duty, to compel her to declare on oath the father of her illegitimate child. Upon the return of the warrant, she refused to make such declaration, but paid the fine required by law, and gave security to indemnify the county against the maintainance of the child, which warrant and bond were duly returned to the County Court, and ordered to be filed.
On the 15th of November, 1852, Julia Duty voluntarily applied to another Magistrate, and was permitted to make a declaration on oath, charging the defendant to be the father of the same bastard. Whereupon, the warrant in this case was issued, and the defendant bound to the court. The County Court made an order to quash the proceedings, and the State appealed to the Superior Court. In that Court, his Honor, on consideration of the facts above stated, gave judgment that the proceedings be quashed, and the State appealed to this Court.
The bastardy act (1 Rev. Stat. ch. 12, sec. 1) declares that, if a single woman be big with child, or be *Page 130 
delivered of a child, and, upon being taken before two Magistrates for examination upon oath concerning the father, shall refuse to declare him, she shall pay a fine of five dollars, and shall give bond, with sufficient security, payable to the State, conditioned to keep her child from being chargeable to the county. But if she declare who the father is, then certain proceedings shall be had against him, for the purpose of compelling him to maintain his bastard child, so that the county may have an indemnity against the charges of such maintenance. The act of 1850, ch. 14, gives the same powers to a single Magistrate as under the former law had been exercised by two.
It is manifest that it was not the object of this enactment to punish the father of a bastard child for having begotten it, but the purpose was solely to prevent its support and maintenance from becoming a county charge. The proceedings under the act are not therefore criminal in their nature, but are mere police regulations, adopted for the purpose above indicated. STATE v. CARROW, 2 Dev. and Bat. 370; STATE v. PATE, Busbee 244. Now this purpose may be as fully and effectually accomplished by the mother's giving bond with sufficient security for the indemnity of the county, as prescribed in the first clause of the act, as by obtaining a similar indemnity by proceeding against the father under the second clause. So soon as the county is secured in either way, from having a charge imposed upon it on account of the bastard child, it follows as a necessary consequence, that the whole object of the act has been accomplished, and no further proceedings can be had. Hence, in this case, after the mother had given and the county had received indemnity, the magistrate had no authority to proceed against the reputed father, and his proceedings were properly quashed, both in the County and Superior Courts.
PER CURIAM.     The order appealed from must be affirmed. *Page 131